         Case 1:20-mc-00203-PKC Document 38
                                         36 Filed 04/12/21
                                                  04/08/21 Page 1 of 3

                                                                                                                                           Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                                  New York, NY 10020-1001
                                                                                                                                    United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910
                                                     Compliance with subpoenas stayed pending                                                  mayerbrown.com
April 8, 2021                                        further order of the Court. The subpoenaed
                                                     parties shall preserve all documents.                                                Michael O. Ware
BY ECF AND FAX                                                                                                                             T: +1 212 506 2593
                                                                                                                                           F: +1 212 849 5593
                                                                                                                                        MWare@mayerbrown.com
Hon. P. Kevin Castel
United States District Judge                          SO ORDERED.
500 Pearl St.                                         Dated: 4/12/2021
New York, N.Y. 10007


Re:    Ex parte Application of Klein
       20 Misc. 203 (PKC)


       Urgent Motion Related To Discovery


Dear Judge Castel:

This is an emergency discovery motion by Gertrudes Benedek and three of her adult children,
Alexandre R. Benedek, Vivian Noemy Benedek Moas and Evelyn Benedek (together the
“Gertrudes Group”). The four members of the Gertrudes Group are the defendants in a Brazilian
lawsuit, called an Ação de Sonegados, filed by the Applicants herein, Sylvia Benedek Klein and
Eliane Benedek Segal. The Applicants are also adult daughters of Gertrudes. No conferences
before the Court are presently scheduled, but we would welcome the opportunity to discuss these
matters with the court right away.

Under the authority of a § 1782 order entered February 17, 2021, on March 12, 2021, the
Applicants issued subpoenas to eight U.S. financial institutions seeking a very broad range of
financial information on dozens of persons and companies for a period of many years. The
subpoenas are returnable April 12.

Because the § 1782 orders were improvidently granted on a distorted record, we have today
submitted a Pre-Motion Letter (ECF No. 35) on a motion to vacate the orders, to quash the
subpoenas and to dismiss this proceeding (and if necessary to intervene).

In virtually every § 1782 case in this procedural posture, the applicant agrees to suspend
enforcement of the subpoenas until the court rules on the propriety of their issuance. Here, by
contrast, the Applicants have been badgering the witnesses to complete document productions
before April 12.

Applicants have offered only that they will not use materials the witnesses produce until after the
Court rules on the motion – but only if (a) two Ação de Sonegados defendants presently in Israel
waive Hague service of the Ação de Sonegados and (b) the Gertrudes Group agrees that there

          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
            Case 1:20-mc-00203-PKC Document 38
                                            36 Filed 04/12/21
                                                     04/08/21 Page 2 of 3
Mayer Brown LLP


    Hon. P. Kevin Castel
    April 8, 2021
    Page 2

   will be no material transactions in any account with any of the financial-institution witnesses
   until after the Court overrules the motion and Applicants have had a period of time in which to
   take action against assets identify from the witnesses’ productions. The Gertrudes Group has
   other counsel in the Ação de Sonegados; I do not know what considerations inform decisions in
   that case about service of process, but I will ask them to consider waiving service. The idea of a
   Mareva-style asset freeze, however, is absurd. It is said to be necessary to avoid dissipation, but
   there is no explanation for why a Gertrudes Group member wanting to take assets beyond reach
   would not have acted already. The demand undermines the § 1782 action by suggesting that its
   purpose is not to provide evidence for the Ação de Sonegados, which as our Pre-Motion Letter
   demonstrates is not interested in assets outside Brazil, but instead to identify attachable assets in
   other countries for litigation in those countries.

   We therefore ask that the Court issue an order staying the March 12 subpoenas pending further
   order.

                                             *       *       *

   Less urgently, Applicants have refused to share with us the materials they received from the
   witnesses subpoenaed in 2020. We are offered access only to documents concerning “entities or
   individuals … that [Mayer Brown] either represents or that [Mayer Brown] confirms[s] are
   owned or controlled by the Brazilian Defendants that [Mayer Brown] represent[s].”

   That makes no sense. Applicants’ indiscriminate subpoenas were certainly a fishing expedition,
   and the nets probably pulled in all sorts of fish besides what Applicants were looking for. But
   Applicants hold that material, extraneous or not, by virtue of their status as litigants opposed to
   the Gertrudes Group in the Ação de Sonegados. There is no basis to withhold anything, and we
   request that Applicants be directed to share with us what they collected in 2020.

                                             *       *       *

   I have conferred extensively on the subjects of this motion with Applicants’ attorney, Martin de
   Luca of Kobre & Kim, but the matters could not be resolved.

   We thank the Court for its consideration.


   Respectfully submitted,

      /s/ Michael O. Ware

   Michael O. Ware
            Case 1:20-mc-00203-PKC Document 38
                                            36 Filed 04/12/21
                                                     04/08/21 Page 3 of 3
Mayer Brown LLP


    Hon. P. Kevin Castel
    April 8, 2021
    Page 3

   cc by email:

         E. Martin de Luca, Esq.
         Scott C. Nielson, Esq.
         (Kobre & Kim São Paulo)
